NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HIPOLITO TINAJERO-AMADOR, AKA                   No.    19-71042
Hipolito Tinajero Amador,
                                                Agency No. A099-974-548
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Hipolito Tinajero-Amador, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for asylum,

withholding of removal, relief under the Convention Against Torture (“CAT”),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal, and his request for a continuance. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the agency’s denial of a

continuance. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We review

de novo claims of due process violations in immigration proceedings. Jiang v.

Holder, 754 F.3d 733, 738 (9th Cir. 2014). We grant the petition for review and

remand.

      The IJ abused her discretion by denying Tinajero-Amador’s motion for a

continuance without explaining the basis for this decision. See 8 C.F.R. § 1003.29;

see also Ahmed, 569 F.3d at 1014 (“Absent an explanation from the IJ, we have no

choice but to conclude that the denial of the continuance was arbitrary and

unreasonable.”). Tinajero-Amador contends that the denial of the continuance

violated his right to due process. Specifically, Tinajero-Amador asserts that the IJ

deprived him of a full and fair hearing by preventing him from reasonably

presenting his case and testimony. We agree. See Cruz Rendon v. Holder, 603
F.3d 1104, 1109-11 (9th Cir. 2010) (denial of continuance was an abuse of

discretion and resulted in denial of full and fair hearing); Cinapian v. Holder, 567
F.3d 1067, 1074 (9th Cir. 2009) (“Remand is generally necessary when an alien is

prevented from reasonably presenting her case or when an IJ’s actions prevent the

introduction of significant testimony.”). Thus, we grant the petition for review and

remand to the agency for further proceedings consistent with this disposition. See


                                          2                                   19-71042
INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      In light of this disposition, we do not reach Tinajero-Amador’s remaining

contentions regarding the agency’s denial of asylum, withholding of removal,

CAT, and cancellation of removal.

      The government must bear the costs for this petition for review.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                        3                                  19-71042